Correction of Previous Notice of Allowance
The previous Notice of Allowance made of record on November 10, 2021 did not indicate which claims were allowed in Box #3 of the PTO-37 document. Therefore, Box #3 of the PTO-37 document has now been corrected to reflect the allowed claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.

Allowable Subject Matter
Claims 17-36 are allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
1. “a control system configured to receive a heating demand signal […]” (claims 17, 35 and 36).
The aforementioned recitation meets the three prong test as follows: A) the term “control system” is a generic placeholder with no specific structural meaning; B) the generic placeholder is modified by functional language (e.g. “configured to receive […]”); and C) the generic placeholder is not modified by sufficient structure or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification describes the following as the corresponding structure(s):
1
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in at least claims 17, 35 or 36.
The closest prior art of record includes Monk et al. (US 20110056651 A1), Callemo et al. (US 20180335219 A1), and White et al. (US 4272967 A). However, none of the aforementioned references, either alone or in combination, provides an explicit teaching, suggestion, nor motivation to arrive at the claimed invention. For instance, Monk fails to disclose the claimed control system and algorithm for meeting a heating and/or cooling demand of a building or supply water as claimed. On the other hand, although Callemo generally teaches the use of a control system (500) located in a construction to be heated and cooled, Callemo fails to provide an explicit 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale2 for changing the structure and configuration of Monk arrive at the claimed invention regarding the heating and cooling of a building or of supply water, the reliance on said rationale is admonished3 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. by completely restructuring the system of Monk) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Monk requires a system that allows for cooling electronic components as disclosed and described therein, and as argued by Applicant.4 One of ordinary skill in the art would recognize that any modifications to Monk to arrive at the claimed invention would be based on improper hindsight, and would render Monk inoperable for its intended purpose of providing cooling to electronic components. Assuming arguendo, reconfiguring the system of Monk to allow for heating in addition to cooling would change the principles of operation thereof, since it would require completely redesigning the apparatus of Monk such that the system achieves its intended purpose of cooling the electronic components, while simultaneously providing on-demand heating to a building or to supply water, as claimed. Providing a structure and configuration that allows for Monk to operate as intended, prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 

/MIGUEL A DIAZ/Examiner, Art Unit 3763  

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                              



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 39 of the printed publication (US 20190316819 A1).
        2 See MPEP § 2143 (I) (E).
        3 Id., at § 2145 (X) (B).
        4 See pages 11 and 12 of Applicant’s Remarks filed on October 26, 2021.